              Case 18-33732-hdh11 Doc 1 Filed 10/05/18                              Entered 10/05/18 17:26:37                   Page 1 of 14


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Revolution Neuromonitoring, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  6437 SOUTHPOINT DR
                                  Dallas, TX 75248
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Collin                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                   Entered 10/05/18 17:26:37                       Page 2 of 14
Debtor    Revolution Neuromonitoring, LLC                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Revolution Monitoring, LLC                                      Relationship            affiliate
                                                             Eastern Distrcit of
                                                  District   Texas                         When       9/27/18                Case number, if known   18-42152




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
             Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                 Entered 10/05/18 17:26:37                     Page 3 of 14
Debtor   Revolution Neuromonitoring, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                Entered 10/05/18 17:26:37                    Page 4 of 14
Debtor    Revolution Neuromonitoring, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 5, 2018
                                                  MM / DD / YYYY


                             X   /s/ JEREMIAH TITUS VANCE                                                 JEREMIAH TITUS VANCE
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Eric A. Liepins                                                       Date October 5, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric A. Liepins
                                 Printed name

                                 Eric A. Liepins
                                 Firm name

                                 12270 Coit Road
                                 Suite 100
                                 Dallas, TX 75251
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     972-991-5591                  Email address      eric@ealpc.com

                                 12338110 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                      Entered 10/05/18 17:26:37                            Page 5 of 14


 Fill in this information to identify the case:
 Debtor name Revolution Neuromonitoring, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Argos                                                                                  Contingent                                                                        $80,500.56
 c/o Douglas Bynum
 Darrell W. Cook &
 Associates
 6688 North Central
 Expressway, Suite
 100
 Dallas, TX 75206
 Chase Ink Card                                                                                                                                                           $60,452.83
 P.O. Box 15153
 Wilmington, DE
 19886
 Integrity Billing                                                                      Contingent                                                                      $295,032.45
 Holdings

 Integrity Medical                                                                      Contingent                                                                      $144,880.00
 Management
 NO Address
 Jason Fanselau                                                                         Contingent                                                                        $78,031.00
 NO Address
 JTVanceCNIM                                                                            Contingent                                                                      $377,633.28
 6437 Southpoint Dr
 Dallas, Tx 75249
 Julia Griffin                                                                          Contingent                                                                      $700,000.00
 5606 Goodwin Ave                                                                       Unliquidated
 Dallas, TX 75206                                                                       Disputed
 MBCIOM - Current                                                                       Contingent                                                                        $27,860.85
 Diagnostic
 1203 Morrow Lane
 Allen, Tx 75002
 Mitchell                                                                               Contingent                                                                        $18,300.00
 Thomas Mitchel
 Plano, Tx 75074




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                      Entered 10/05/18 17:26:37                            Page 6 of 14



 Debtor    Revolution Neuromonitoring, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Munck Wilson                                                                           Contingent                                                                        $82,745.05
 Mandala
 Marcie
 12770 Coit Road
 Dallas
 Dallas, Tx 75251
 Myles                                                                                  Contingent                                                                          $8,098.67
 PO Box 551
 Colleybille, Tx 76034
 O'Neil Wysocki                                                                         Contingent                                                                        $26,071.21
 5223 Spring Vally
 Raod
 Suite 150
 Dallas, TX 75254
 Pantera                                                                                Contingent                                                                        $46,750.00
 Richard Pantera
 Visalia, Ca 93291
 RTNA                                                                                   Contingent                                                                        $68,705.00
 c/o Debbie Crafton
 6688 North Central
 Expressway, Suite
 100
 Dallas, TX 75206
 Schwabe                                                                                Contingent                                                                      $229,129.10
 Fred Smith
 1211 SW Fifth
 Avenue Ste 1900
 Portland, OR
 97204-3795
 Texas Legal Escrow                                                                     Contingent                                                                    $1,000,000.00
 c/o Bill Camp                                                                          Unliquidated
 8445 Freeport                                                                          Disputed
 Parkway, Suite 150
 Irving, TX 75063
 USMON                                                                                  Contingent                                                                        $10,178.16
 PO Box 9201
 Minneapolis, MN
 55480
 West                                                                                   Contingent                                                                        $29,000.00
 320 South R L
 Thornton Freeway
 Ste 300
 Dallas, Tx 75203
 Wolinsky                                                                               Contingent                                                                        $28,000.00
 Joel Wolinsky
 Ste A Sugarland Tx
 77478




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                      Entered 10/05/18 17:26:37                            Page 7 of 14



 Debtor    Revolution Neuromonitoring, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 World Global                                                                           Contingent                                                                      $202,705.00
 Cap/Cardinal
 Funding MCA
 Remata Bukhman
 17 State Street Suite
 400
 New York, NY 10004




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                     Entered 10/05/18 17:26:37                          Page 8 of 14

                                                               United States Bankruptcy Court
                                                                       Eastern District of Texas
 In re      Revolution Neuromonitoring, LLC                                                                           Case No.
                                                                                    Debtor(s)                         Chapter          11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Revolution Monitoring, LLC                                                                                                      100
 6437 Southpoint
 Dallas, TX 75248


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 5, 2018                                                        Signature /s/ JEREMIAH TITUS VANCE
                                                                                            JEREMIAH TITUS VANCE

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                  Entered 10/05/18 17:26:37         Page 9 of 14



Revised 12/1/2009                                                                                                    LBR Appendix 1007-b-6
                                                               United States Bankruptcy Court
                                                                      Eastern District of Texas
 In re      Revolution Neuromonitoring, LLC                                                             Case No.
                                                                                  Debtor(s)             Chapter    11




                                                      VERIFICATION OF CREDITOR MATRIX



                         I, the President of the corporation named as the debtor in this case, hereby verify that the attached

                         list of creditors is true and correct to the best of my knowledge.




 Date:       October 5, 2018                                           /s/ JEREMIAH TITUS VANCE
                                                                       JEREMIAH TITUS VANCE/President
                                                                       Signer/Title




Software Copyright (c) 1996-2018, Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 18-33732-hdh11 Doc 1 Filed 10/05/18      Entered 10/05/18 17:26:37   Page 10 of 14



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          Acosta
                          Jay Acosta
                          7511 Crown Oaks Dr.
                          Baton Rouge, LA 70806

                          Argos
                          c/o Douglas Bynum
                          Darrell W. Cook & Associates
                          6688 North Central Expressway, Suite 100
                          Dallas, TX 75206

                          Bank Direct/ Finance Commitment
                          two Conway Park
                          150 North Field Dr. Ste 190
                          Lake Forest, IL 60045

                          Brady Wyatt Global Deposition Services
                          4950 N. O'connor Rd Ste 152
                          Irving, Tx 75062

                          Cadwell
                          Cadwell James Bryant
                          NO Address

                          CAN Financial
                          23453 Network Place
                          Chicago, IL 60673-1234

                          Cardinal Funding
                          30 Broad Street, 14th Floor, Suite 14108
                          New York, NY 10004

                          CareNow
                          645 E. State Highway 121 Ste 600
                          Coppell, Tx 75019

                          Center for Neurological Disorders
                          1000 Houston St #200
                          Fort Worth, Tx 76102

                          Chase Ink Card
                          P.O. Box 15153
                          Wilmington, DE 19886

                          Concentra
                          NO Address

                          EDD - California PR Tax
                          NO Address

                          Hartford Workcomp
                          PO Box 660916
                          Dallas, TX 75266-0916
Case 18-33732-hdh11 Doc 1 Filed 10/05/18      Entered 10/05/18 17:26:37   Page 11 of 14




                      Health
                      PO Box 731428
                      Dallas, Tx 75373-1428

                      Hersh Law Firm
                      3626 N. Hall St. Ste 800
                      Dallas, Tx 75219

                      High
                      William High
                      Beaumont, Tx 77701

                      HireRight
                      PO Box 9005
                      Addison, Tx 75001-9005

                      Hotspots
                      P.O. BOx 742596
                      Cincinnati, OH 45274

                      Husch Blackwell
                      PO Box 790379
                      Saint Louis 63179

                      Hyson
                      Morton Hyson
                      Las Vegas, NV 89106

                      Integrity Billing Holdings


                      Integrity Medical Management
                      NO Address

                      Jason Fanselau
                      NO Address

                      John McHalffey
                      6350 Desert Willow Dr
                      El Paso, TX 79938

                      JTVanceCNIM
                      6437 Southpoint Dr
                      Dallas, Tx 75249

                      Julia Griffin
                      5606 Goodwin Ave
                      Dallas, TX 75206

                      MBCIOM - Current Diagnostic
                      1203 Morrow Lane
                      Allen, Tx 75002
Case 18-33732-hdh11 Doc 1 Filed 10/05/18      Entered 10/05/18 17:26:37   Page 12 of 14




                      Mitchell
                      Thomas Mitchel
                      Plano, Tx 75074

                      Munck Wilson Mandala
                      Marcie
                      12770 Coit Road Dallas
                      Dallas, Tx 75251

                      Myles
                      PO Box 551
                      Colleybille, Tx 76034

                      Natus
                      NO Address

                      NaviCure
                      NaviCure 770-342-0200 2055 Sugarloaf Cir
                      Ste 600
                      Duluth, Ga 30097-4363

                      O'Neil Wysocki
                      5223 Spring Vally Raod
                      Suite 150
                      Dallas, TX 75254

                      Pantera
                      Richard Pantera
                      Visalia, Ca 93291

                      Park City
                      555 Republic Dr. Ste
                      Plano, Tx 07507-4844

                      PathAdvantage
                      PO Box 224138
                      Dallas, Tx 75222-4138

                      Revolution Monitoring, LLC


                      Rhythmlink
                      Misan Blair
                      PO Box 2045
                      Columbia, Sc 29202

                      RTNA
                      c/o Debbie Crafton
                      6688 North Central Expressway, Suite 100
                      Dallas, TX 75206

                      Sageland
                      Rebecca Valdovinos
                      1350 N. Grant St
                      Kennewick, Wa 99336
Case 18-33732-hdh11 Doc 1 Filed 10/05/18    Entered 10/05/18 17:26:37   Page 13 of 14




                      Schwabe
                      Fred Smith
                      1211 SW Fifth Avenue Ste 1900
                      Portland, OR 97204-3795

                      Seirra Radiation
                      PO Box 301568
                      Escondido, Ca 92030-1568

                      St of NV Mod Business Tx
                      St. of NV Department of Tx 775-684-2000
                      1550 college Parkway Ste 115
                      Carson City, NV 89706-7937

                      Teledoc
                      Teledoc Dept 3417 PO Box 123417
                      Dallas, Tx 75312-3417

                      Texas Legal Escrow
                      c/o Bill Camp
                      8445 Freeport Parkway, Suite 150
                      Irving, TX 75063

                      USMON
                      PO Box 9201
                      Minneapolis, MN 55480

                      West
                      320 South R L Thornton Freeway Ste 300
                      Dallas, Tx 75203

                      Wolinsky
                      Joel Wolinsky
                      Ste A Sugarland Tx 77478

                      World Global Cap/Cardinal Funding MCA
                      Remata Bukhman
                      17 State Street Suite 400
                      New York, NY 10004

                      Xynergy Healthcare Capital II
                      2650 N. Military Trail Suite 420
                      Boca Raton, FL 33431
          Case 18-33732-hdh11 Doc 1 Filed 10/05/18                                    Entered 10/05/18 17:26:37     Page 14 of 14




                                                               United States Bankruptcy Court
                                                                     Eastern District of Texas
 In re      Revolution Neuromonitoring, LLC                                                            Case No.
                                                                                   Debtor(s)           Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Revolution Neuromonitoring, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Revolution Monitoring, LLC
 6437 Southpoint
 Dallas, TX 75248




    None [Check if applicable]




 October 5, 2018                                                     /s/ Eric A. Liepins
 Date                                                                Eric A. Liepins
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Revolution Neuromonitoring, LLC
                                                                     Eric A. Liepins
                                                                     12270 Coit Road
                                                                     Suite 100
                                                                     Dallas, TX 75251
                                                                     972-991-5591 Fax:972-991-5788
                                                                     eric@ealpc.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
